DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 25 April 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered if the page includes an X, or a line item is crossed out. 
The information disclosure statement filed 25 April 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 25 April 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of multiple errors in the listing of non-patent literature and foreign patent documents sections.   It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
On Page 2 of the applicant statement submitted 25 April 2022, applicant requests that all information from 8 other applications (not in the same patent family) be considered – without any explanation as to the relevance, or files submitted explicitly along with the IDS. As such, each of these items is crossed out, and the request for consideration has been denied. 
On Pages 1-2 of the Information Disclosure Statement submitted 25 April 2022, the applicant lists 36 US Patents and publications. Each of these items has been considered, and initialed accordingly. 
On Pages 1-4 of the Information Disclosure Statement submitted 25 April 2022, the applicant lists 22 foreign patent documents (B1 to B22) for consideration. The office has only considered item B22, since applicant included it with the submission. 
On Pages 5-9 of the Information Disclosure Statement submitted 25 April 2022, the applicant lists 49 (C1 to C49) non-patent literature documents for consideration. The office has only considered item C19, since applicant included it with the submission.
On Page 1 of the applicant statement submitted on 25 April 2022, applicant states that “references noted by a double asterisk … are not supplied because they were previously cited by or submitted to the Office in prior application Nos. 16/854,755 …and/or 15/339,790… and relief on in the above-identified application for an earlier effective filing date…”. This statement is factually incorrect. The submitted Information Disclosure Statement includes 49 non-patent literature references, of which only one has a copy submitted with the IDS, and 22 foreign patent documents, of which only one has a copy submitted with the IDS. Prior application 15/339,790 has 0 foreign patent documents and 0 non-patent literature documents in the file wrapper for the application. Prior application 16/854,755 has 43 foreign patent documents and 13 non-patent literature documents in the file wrapper for the application. Therefore, it appears the applicant is has not submitted AT LEAST 35 documents that wish to be considered for the pending application. If applicant wishes the 21 foreign patent documents and 48 non-patent literature documents to be considered, they must actually be present in the file wrapper for this application or parent applications.  Additionally, the applicant must indicate 1) which application each reference was included in (if in a parent application), 2) the date the foreign patent or NPL document was filed, 3) a concise explanation of relevant paragraphs/portions, and 4) the number of pages each document includes. Foreign documents and NPL that lack these necessary pieces of information will not be considered. 

Allowable Subject Matter
Claims 24-39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645